Citation Nr: 0310900	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  98-13 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been 
presented to reopen a claim for service connection 
for hypertension.

2.  Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The appellant had active service from December 1960 to May 
1964.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from separate ratings decisions by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In a decision dated in March 1998, the RO 
denied claim of entitlement to service connection for 
asbestosis.  In a decision dated in August 1999, the RO 
declined to reopen a claim for service connection for 
hypertension.  

In an August 2000 decision the Board determined that new and 
material evidence to reopen the claim of service connection 
for hypertension had not been presented and denied the 
veteran's claim of entitlement to service connection for 
asbestosis.  The veteran appealed the Board's decision to 
Court of Appeals for Veterans Claims (CAVC).  In March 2001, 
the Secretary of VA submitted Appellee's Motion For Remand 
And To Stay Further Proceedings for the Board to readjudicate 
the veteran's claims in light of the Veteran's Claims 
Assistance Act.  In December 2001 the Court granted the 
motion.  The Board's decision was vacated and the matters 
were remanded.  


REMAND

The Board notes that the veteran has submitted additional 
evidence, with regard to reopening a claim of service 
connection for hypertension, subsequent to the Court's 
Remand.  Unfortunately, neither the veteran, nor the 
representative has submitted a waiver, which would allow the 
Board to review the evidence without prior RO review and 
consideration.  See 38 C.F.R. §§ 19.37(a), 20.1304(c) (2002).  
Any additional evidence submitted directly to the Board 
following the certification of an appeal, or forwarded to the 
Board pursuant to 38 C.F.R. § 19.37(b), is to be returned to 
the RO for review; and, if the benefits sought on appeal are 
not granted, the issuance of a Supplemental Statement of the 
Case, unless that evidence is accompanied by a signed waiver 
of initial consideration by the RO.  38 C.F.R. § 20.1304(c) 
(2002).  Accordingly, this issue must be remanded to the RO 
for review of the new evidence.  

In January 2003 the Board performed additional development on 
the claim of entitlement to service connection for asbestosis 
pursuant to authority granted by 38 C.F.R. § 19.9(a)(2) 
(2002).  That development has been accomplished.  Because the 
RO has not yet considered the additional evidence developed 
by the Board it would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
Disabled American Veterans v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003).  

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following: 

1.  The RO is requested to review the 
newly submitted evidence with regard to 
reopening a claim of service connection 
for hypertension and in light of the 
additional evidence obtained pursuant to 
the Board's development, the RO should 
readjudicate the issues of whether new 
and material evidence has been presented 
to reopen a claim for service connection 
for hypertension and entitlement to 
service connection for asbestosis.  

2.  If the benefits sought on appeal are 
not granted both the veteran and 
representative should be provided a 
supplemental statement of the case on the 
issues and afforded the appropriate 
opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



